DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 21-33, 35-39, 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Row et al.  (US 2010/0147299A1) in view of Eilert (US 4222971) and Lake (US 5546926).
	Row discloses in reference to claim:

21. A tub (50, figure 5a) for a humidifier (51, figure 5a), with a container (352, figure 7a) made of a first material , a heating element (72, figure 7a),  wherein the container comprises a base (352, figure 7a) and a side wall defining a reservoir (figure 7a) for a supply of liquid to be evaporated the heating element is provided/molded on an inner surface of the container (figure 7a) the heating element including an upper surface, (figure 7a).  Note that the example of polyester as the second material reads 

Row does not disclose the use of a separate lining comprising a second elastic material  different from the first material positioned to cover the heating element or the lining including a lower surface, the lower surface of the lining configured to be adjacent the upper surface of the heating element such that the lining covers at least the heating element and wherein the lining covers substantially the entire inner surface of the side wall of the container.  See figure 8.

The use of flexible liners within the tub of a humidifying device in order to allow for easy removal and disposal of the liner when excessive scale formation or other fouling is present is well known in the art and is evidenced by both Eilert and Lake.  
Eilert discloses for the pre-formed liners, 24, 34, and 80, the liners including a lower surface, the lower surface of the lining configured to be adjacent the upper surface of the lined container any suitable thermoplastic or thermosetting resin may be used.  Thermoplastic resin is typically less expensive and more easily formable at low heat, and therefore such thermoplastics as high impact polystyrene, polyethylene, and ABS, are particularly suitable in the present invention.  This thermoplastic resin is vacuum-formed (molded) in the shape of the inside contour of the chamber into which it will be inserted.  In the embodiment of the present invention depicted in FIG. 4, the liner 74 is preferably a thin plastic sheet such as a very flexible polyethylene. The preferred embodiments of the 
Lake again discloses the use of a plastic liner, the liners including a lower surface, the lower surface of the lining configured to be adjacent the upper surface of the lined container.  Further Lake discloses in order to eliminate mineral build-up within the retaining vessel 18 a disposable liner 22 is used.  Mineral build-up is a constant problem with humidifiers, however the use of a liner has been proven to overcome this problem.  The liner 22 is retained within the reservoir 18 by the locking ring 52. Lake et al. discloses a liner 26 is preferably manufactured from silicone rubber or other equivalent material, including impregnated cloth, to facilitate cleaning.  The material should be inert, bacteria resistant and semi-rigid.  By providing a slight degree of flexibility, the liner 26 can be "flexed" to remove the built up residue without scrubbing.  As Lake et al. discloses the use of silicone for a liner material for much the same reason Lake and Eilert disclose the use of plastic liners, it would have been obvious to substitute the silicone liner of Lake et al. for either the Eilert or Lake liners.

It would have been an obvious improvement to the ROW device to provide the disposable liner as discussed by either Eilert and Lake in order to provide the easy removal of scaling or other fouling of the vessel.  Note the provision of the liners taught by either Eilert or Lake would lead to the liners lower surface being adjacent the upper surface of the heating means 72 of Row and wherein the lining covers substantially the entire inner surface of the side wall of the container.  See figure 8. 
Further note that the added limitations that the liner functions, in use, to accommodate expansion and contraction of the heating element is a desired result of the use of an elastic liner. The Examiner holds that the ability of the flexible liners, which use is suggested by Eilert or Lake, to 
Applicant’s has  added the limitation that “the lining is configured to be disposed between the heating element and the supply of liquid and fixedly attached to the heating element to electrically insulate the supply of liquid from the heating element”.  It is noted that the specification does not explicitly define “fixedly attached”. 
Applicant discloses:
[0007] The lining may be molded, preferably injection-molded, over the heating 
element and optionally also over a substantial portion of the inner surface of 
the sidewall of the container.  This further eases the manufacturing and allows 
for perfect sealing avoiding any creep flow of liquid between the first and 
second materials towards the heating element.  However, other ways to provide 
for a lining are also envisaged.  For example, a pre-manufactured lining may be 
clamped into the inside of the container or may be attached to the heating 
element and the inner surface of the sidewall of the container by means of 
adhesive or any other fastening systems.  
As such, the interpretation of the liner as taught by Eilert or Lake, as being “fixedly attached” to the heating is considered reasonable.  
Regarding the added limitation that liner electrically insulates the heating element from the supply of water, it is noted that the liners as taught by Eilert and Lake being made of electrically insulating and thermally conductive material  (in reference to newly  amended claim 34) serve to electrically insulate the heating element from the supply of water. 



a)    providing a tool for molding a container (implicitly in paragraph [0077]), and
b)    positioning a heating element inside said tool (paragraph [0060]), and

c)    molding (or injection molding) a container of a first material around said heating element, wherein the container comprises a base (352, figure 7a) and a side wall (figure 7a) defining a reservoir (figure 7a) for a supply of liquid to be evaporated wherein the heating element is arranged on an inner surface of the container (figure 7a);
	Eilert discloses a separate plastic liner that is molded (vacuum molded) into shape subsequent to molding the container in which it fits, said molded liner being molded over at least the heating element on an inner surface of the container in order to provide a lining.  
Row teaches The molded object 46 may be formed using extrusion molding or injection molding techniques.  As such the use of either extrusion molding or injection molding would be obvious for the second material.  Eilert teaches molding the second material to the shape of the container.  Although vacuum forming is taught by Eilert as an example of the molding process, it is noted that the more substantial liners of embodiments shown in figure 5, element 80 could obviously be made from the use of injection molding as suggested by Row. 
Note that the example of polyester as the second material reads on the added limitation that the second material is elastic.  Further note that the meaning of "elastic" can be broadly interpreted to mean "having a modulus of elasticity".  Applicant attempts to define elastic in the original specification as “allowing some expansion and contraction of the material”.  As polyester is known to have a modulus of elasticity and is further known to have “some" expansion and contraction, the polyester can be seen to read on the new limitation. However, the liners as taught by Eilert and Lake discloses an elastic material in at least the same way.  

22.  The tub of claim 21, wherein the heating element is provided on at least the base of the container. See Fig. 5a and 6b. 

23 .  The tub of clam 21, wherein the lining is molded over at least the heating element, subsequent to attaching the heating element to the base. See Figures 6a-e.  It is noted that the newly added limitations read on a method of forming and do not provide a distinct structure.  Patentability of a product-by-process claim does not depend on its method of production but is based on the product.  “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Once the Office shows that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 

25.  The tub of claim 21, wherein the heating element is coated with an insulating material 46.  

27.  The tub of claim 25, wherein the heating element is coated with the insulating material 46 on a bottom side. 
 
28.  The tub of claim 21, wherein a hollow space 41 is provided on one side of the heating element. 
 
29.  The tub of claim 28, wherein the hollow space 41 is provided below the heating element 

30.  The tub of claim 21, wherein the heating element comprises a plug or connector to electrically connect to the heating element. See figures 6a-6e
 
31.  The tub of claim 21, wherein the heating element comprises a tongue with electrical contacts. See figures 6a-6e 
32.  The tub of claim 21, further comprising one or a combination of the following: temperature sensor, pressure sensor, humidity sensor, one or more LEDs, thermal overload protection, a sensor to [sense] the level of the supply of liquid. -- a temperature sensor may be provided at the inlet 120 and/or the outlet 122 to provide control of the heater element.
 
42.  The tub of claim 21, further comprising a lid, wherein the lining provides a sealing for the lid. -- The upper portion 54 may be formed as a removable lid to allow ease of cleaning and/or filling of the tub with water.  
 
33.  The tub of claim 21, wherein the lining forms a sealing lip at a top of the container. Note that the lid is intended to at least substantially seal the container. 

35.  A humidifier comprising a base station 52 and a tub according to claim 21, wherein the tub can be removably attached to the base station. 
 
36.  The humidifier of claim 35, wherein the base station 52 comprises control electronics which can be removably electrically connected to the heating element of the tub.  



39.  The method of clam 37, wherein the heating element is preheated to a predetermined temperature before the step of molding the first material.   The heating element is necessarily at a predetermined temperature before molding and is heated at least by some means to such temperature, even if such temperature is room temperature. 

Note that the preamble of the claims amounts to an intended use of the device without any distinct structure inherently associated with the intended use.  As such the intended use does not warrant patentable weight.  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,317,098. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely broader than the patented claims since the only recited difference from the patented claims is that the molding of the second material need not be “subsequent to molding the container”. Note the range claimed in claim 40 is identical to the range of patented claim 1, and the range of claim 41 is entirely within the range of patented claim 1. 

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761                                                                                                                                                                                          





tsc